Exhibit 10.31
VALIDUS HOLDINGS, LTD.
RESTRICTED SHARE AWARD AGREEMENT
          THIS AGREEMENT, made and entered into on the date of the Grant Letter,
by and between Validus Holdings, Ltd. (the “Company”), a Bermuda corporation,
and the individual listed in the Grant Letter as Participant (the
“Participant”).
          WHEREAS, the Participant has been granted the following award under
the Company’s 2005 Amended and Restated Long Term Incentive Plan (the “Plan”);
          NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.
               1. Award of Shares. Pursuant to the provisions of the Plan, the
terms of which are incorporated herein by reference, the Participant is hereby
awarded the number of Restricted Shares set forth in the Grant Letter (the
“Award”), subject to the terms and conditions of the Plan and those herein set
forth. The Award is granted as of the date set forth in the Grant Letter.
Capitalized terms used herein and not defined shall have the meanings set forth
in the Plan. In the event of any conflict between this Agreement and the Plan,
the Plan shall control.
               2. Terms and Conditions. It is understood and agreed that the
Award of Restricted Shares evidenced hereby is subject to the following terms
and conditions:
                    (a) Vesting of Award. Subject to the provisions of this
Section 2 below and the other terms and conditions of this Agreement, this Award
shall vest as set forth in the Grant Letter. All dividends and other amounts
receivable in connection with any adjustments to the Shares under Section 4(b)
of the Plan shall be subject to the vesting schedule herein and shall be paid to
the Participant upon any vesting of the Restricted Shares hereunder in respect
of which such dividends or other amounts are payable.
                    (b) Termination by a Group Company with Cause or as a result
of the Participant’s Permanent Disability. If the Participant’s employment is
terminated by a Group Company (as defined below) with Cause or as a result of
the Participant’s Permanent Disability, any portion of the Award that is not
vested on the date of Termination of Service shall be forfeited by the
Participant and become the property of the Company. For purposes of this
Agreement, the Participant shall be considered to have incurred a Termination of
Service on the date notice of termination (“Notice of Termination”) of the
Participant’s employment is given by the Participant (such date being a “Notice
Date”), unless the Participant remains actively employed with any Group Company
after such date, in which case a Termination of Service will be deemed to occur
hereunder on the date the Participant ceases to be so actively employed. For
purposes of this Agreement, “Cause” means (a) theft or embezzlement by the
Participant with respect to the Company, any Subsidiary or any Affiliate (a
“Group Company”); (b) malfeasance or gross negligence in the performance of the
Participant’s duties; (c) the commission by the Participant of any crime
involving moral turpitude; (d) willful or prolonged absence from work by the
Participant (other than by reason of disability due to physical or mental
illness or at the

 



--------------------------------------------------------------------------------



 



-2-
direction of any Group Company) or failure, neglect or refusal by the
Participant to perform his or her duties and responsibilities without the same
being corrected within ten (10) days after being given written notice thereof;
(e) failure by the Participant to adequately perform his or her duties and
responsibilities without the same being corrected within thirty (30) days after
being given written notice thereof, as determined by the Company in good faith;
(f) continued and habitual use of alcohol by the Participant to an extent which
materially impairs the Participant’s performance of his or her duties without
the same being corrected within ten (10) days after being given written notice
thereof; (g) the Participant’s use of illegal drugs without the same being
corrected within ten (10) days after being given written notice thereof; (h) the
Participant’s failure to use his or her best efforts to obtain, maintain or
renew any required work permit in a timely manner, without the same being
corrected within ten (10) days after being given written notice thereof; (i) the
Participant shall be or become prohibited by law from being a director
(applicable only to directors); or (j) the Participant becomes bankrupt or makes
any composition or enters into any arrangement with his creditors. For purposes
of this Agreement, “Permanent Disability” means those circumstances where the
Participant is unable to continue to perform the usual customary duties of his
assigned job or as otherwise assigned by a Group Company for a period of six
(6) months in any twelve (12) month period because of physical, mental or
emotional incapacity resulting from injury, sickness or disease. Any questions
as to the existence of a Permanent Disability shall be determined by a
qualified, independent physician selected by the Company and approved by the
Participant (which approval shall not be unreasonably withheld). The
determination of any such physician shall be final and conclusive for all
purposes of this Agreement.
                    (c) Termination by a Group Company not for Cause or by the
Participant for Good Reason. Except as provided in Sections 2(e) and 2(f) below,
45% of the unvested portion of the Award shall vest (i) in the event the
Participant’s employment is terminated by a Group Company not for Cause, upon
the delivery by such Group Company of a notice of termination not for Cause, or
(ii) in the event the Participant’s employment is terminated by the Participant
for Good Reason, at the end of the applicable correction period following the
Participant’s delivery of Good Reason Notice, so long as the Group Company has
not corrected the event or condition giving rise to Good Reason by the end of
the correction period; and the remaining 55% of the unvested portion of the
Award will vest on the last vesting date for such award as set forth in the
Grant Letter but only if the Participant does not breach (i) any
confidentiality, noncompetition, nonsolicitation or assignment of inventions
policies, terms, conditions or restrictions established by any Group Company (or
a committee thereof) or (ii) the applicable terms and restrictive covenants of
any employment agreement or similar agreement entered into with a Group Company,
including the duties owed during any “garden leave” period. In the event of the
Participant’s breach of any of such terms, duties or covenants, any unvested
portion of the Award shall be immediately forfeited by the Participant and
become the property of the Company. For purposes of this Agreement, “Good
Reason” means, without the Participant’s written consent, (a) a material
reduction, in the aggregate, in the Participant’s Base Salary and benefits or
(b) a material and adverse change by a Group Company in the Participant’s duties
and responsibilities, other than due to the Participant’s failure to adequately
perform such duties and responsibilities as determined by the Board in good
faith, without the

 



--------------------------------------------------------------------------------



 



-3-
same being corrected within ten (30) days after being given written notice
(“Good Reason Notice”) thereof; provided, however, that, notwithstanding any
provision of this Agreement to the contrary, the Participant must give written
notice of his intention to terminate his employment for Good Reason within sixty
(60) days after the act or omission which constitutes Good Reason, and any
failure to give such written notice within such period will result in a waiver
by the Participant of his right to terminate for Good Reason as a result of such
act or omission.
                    (d) Resignation Without Good Reason. If the Participant’s
employment shall be terminated as a result of the Participant’s resignation or
leaving of his employment, other than for Good Reason, no portion of the Award
shall vest on or following the Notice Date. Any portion of the Award that has
not vested on the Notice Date shall be forfeited by the Participant and become
the property of the Company.
                    (e) Change in Control. Notwithstanding any provision of this
Agreement to the contrary, if, within two years following a Change in Control,
the Participant’s employment is terminated by a Group Company not for Cause or
by the Participant for Good Reason, the Award shall become immediately vested in
full upon such termination of employment. For purposes of this Agreement,
“Change in Control” shall have the meaning set forth in the Plan.
                    (f) Death of the Participant. If the Participant’s
employment is terminated by a Group Company by reason of the Participant’s
death, any unvested portion of the Award shall become immediately vested in
full.
                    (g) Termination of Service; Forfeiture of Unvested Shares.
In the event of Termination of Service of the Participant other than as set
forth above prior to the date the Award otherwise becomes vested, the unvested
portion of the Award shall immediately be forfeited by the Participant and
become the property of the Company.
                    (h) Certificates. Each certificate or other evidence of
ownership issued in respect of Restricted Shares awarded hereunder shall be
deposited with the Company, or its designee, together with, if requested by the
Company, a stock power executed in blank by the Participant, and shall bear a
legend disclosing the restrictions on transferability imposed on such Restricted
Shares by this Agreement (the “Restrictive Legend”). Upon the vesting of
Restricted Shares pursuant to Section 2 hereof and the satisfaction of any tax
liability pursuant to Section 5 hereof, the certificates evidencing such vested
Shares, not bearing the Restrictive Legend, shall be delivered to the
Participant or other evidence of vested Shares shall be provided to the
Participant.
                    (i) Rights of a Stockholder. Prior to the time a Restricted
Share is fully vested hereunder, the Participant shall have no right to
transfer, pledge, hypothecate or otherwise encumber such Restricted Share.
During such period, the Participant shall have all other rights of a
stockholder, including, but not limited to, the right to vote and to receive
dividends (subject to Section 2(a) hereof) at the time paid on such Restricted
Shares.

 



--------------------------------------------------------------------------------



 



-4-
                    (j) No Right to Continued Employment. This Award shall not
confer upon the Participant any right with respect to continuance of employment
by any Group Company nor shall this Award interfere with the right of any Group
Company to terminate the Participant’s employment at any time.
               3. Transfer of Shares. Any vested Shares delivered hereunder, or
any interest therein, may be sold, assigned, pledged, hypothecated, encumbered,
or transferred or disposed of in any other manner, in whole or in part, only in
compliance with the terms, conditions and restrictions as set forth in the
governing instruments of the Company, the provisions of this Agreement,
applicable federal and state securities laws or any other applicable laws or
regulations and the terms and conditions hereof.
               4. Expenses of Issuance of Shares. The issuance of stock
certificates hereunder shall be without charge to the Participant. The Company
shall pay any issuance, stamp or documentary taxes (other than transfer taxes)
or charges imposed by any governmental body, agency or official (other than
income taxes) by reason of the issuance of Shares.
               5. Taxation. The Participant agrees and undertakes to be
responsible for, and to indemnify any relevant Group Company in respect of, any
liability of such Group Company to account to any tax authority for any amount
of, or representing, income tax or national insurance contributions (excluding
any employer’s secondary national insurance contributions) or any other personal
tax, charge, levy or other sum whether under the laws of the United Kingdom or
otherwise which may arise on the Award and such agreement and/or undertaking may
be in such form as the relevant Group Company may reasonably require. In the
event that the Participant wishes to make an election under Section 431 of the
Income Tax (Earnings and Pensions) Act 2003 for the full disapplication of
Chapter 2 of the Income Tax (Earnings and Pensions) Act 2003 in relation to the
Award, the relevant Group Company shall join the Participant in making such
joint election which shall be made within fourteen (14) days of the date of this
Agreement or, if earlier, within fourteen (14) days of the date on which the
Restricted Shares which are the subject matter of the Award are acquired by the
Participant.
               6. Forfeiture Upon Breach of Certain Other Agreements. The
Participant’s breach of any noncompete, nondisclosure, nonsolicitation,
assignment of inventions, or other intellectual property agreement that he may
be a party to with any Group Company, in addition to whatever other equitable
relief or monetary damages that such Group Company may be entitled to, shall,
for a period of five years from the date of grant, result in automatic
rescission, forfeiture, cancellation, and return of any Shares (whether or not
otherwise vested) held by the Participant, and all profits, proceeds, gains, or
other consideration received through the sale or other transfer of the Shares
shall be promptly returned and repaid to the Company.
               7. References. References herein to rights and obligations of the
Participant shall apply, where appropriate, to the Participant’s legal
representative or estate without regard to whether specific reference to such
legal representative or estate is contained in a particular provision of this
Agreement.

 



--------------------------------------------------------------------------------



 



-5-
               8. Notices. Any notice required or permitted to be given under
this Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:
If to the Company:
Validus Holdings, Ltd.
Suite 1790,
48 Par-la-Ville Road
Hamilton HM11, Bermuda
Attn.: Chief Financial Officer
If to the Participant:
At the Participant’s most recent address shown on the Company’s corporate
records, or at any other address which the Participant may specify in a notice
delivered to the Company in the manner set forth herein.
               9. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of Bermuda, without giving effect to
principles of conflict of laws.
               10. Counterparts. This Agreement may be executed in two
counterparts, each of which shall constitute one and the same instrument.

 